Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-7-21, 8-31-21, 10-27-21, 11-18-21 & 3-4-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 9-1-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,938,609 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

-Claims 1-20 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:

Independent Claim 1. 
A method performed by a wireless device, the method comprising: 
determining a set of numerologies supported by the wireless device for performing multicarrier operation, the set of numerologies including at least a first numerology for operating signals on a first carrier in a first cell and a second numerology for operating signals on a second carrier in a second cell; 
when a difference between frequencies of the first and second carriers is greater than a threshold, using the first numerology for operating the signals on the first carrier in the first cell and the second numerology for operating the signals on the second carrier in the second cell, wherein the first numerology and the second numerology are different numerologies; and 
when the difference between frequencies of the first and second carriers is less than or equal to the threshold, using the first numerology for operating the signals on the first carrier in the first cell and the second numerology for operating the signals on the second carrier in the second cell, wherein the first numerology and the second numerology are a same numerology.

Independent Claim 11. 
A wireless device comprising circuitry including a processor and a memory, the memory containing instructions executable by the processor whereby the wireless device is operative to: 
determine a set of numerologies supported by the wireless device for performing multicarrier operation, the set of numerologies including at least a first numerology for operating signals on a first carrier in a first cell and a second numerology for operating signals on a second carrier in a second cell; 
when a difference between frequencies of the first and second carriers is greater than a threshold, use the first numerology for operating the signals on the first carrier in the first cell and the second numerology for operating the signals on the second carrier in the second cell, wherein the first numerology and the second numerology are different numerologies; and 
when the difference between frequencies of the first and second carriers is less than or equal to the threshold, use the first numerology for operating the signals on the first carrier in the first cell and the second numerology for operating the signals on the second carrier in the second cell, wherein the first numerology and the second numerology are a same numerology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ansari (US 20180235005 A1) discloses to determining a channel width of a channel in a wireless communication network. An aspect is directed to a device (1200, 1300) configured to determine a quality indicator for each of a plurality of channels, determine, from the plurality of channels, a first subset of channels, the quality indicators of which meeting a first requirement, combine at least two adjacent channels of the first subset of channels to a combined channel, and perform a listen before talk, LBT, operation in the combined channel. Further aspects of the disclosure pertain to a further device for determining a channel width of a channel used in a wireless communication network, methods (1100, 1700), computer programs, and computer-readable recording media {Claims 61-103}.

Lee (US 20200296692 A1) discloses a V2X operation method implemented by a V2X (vehicle-to-X) terminal in a wireless communication system, the method characterized by: if a V2X transmission operation and a wide area network (WAN) transmission operation overlap in a time domain, determining whether or not the V2X transmission operation and the WAN transmission operation are performed on a same carrier; and performing the V2X transmission operation on the basis of the determination, wherein, if the V2X transmission operation and the WAN transmission operation are performed on different carriers, the V2X transmission operation is performed on the basis of a transmission power applied to the V2X transmission operation or, if the V2X transmission operation and the WAN transmission operation are performed on the same carrier, the V2X transmission operation is performed on the basis of a priority applied to the V2X transmission operation {Figs. 18-25}.

Liu (US 20200163076 A1) discloses methods and apparatus for configuring or preconfiguring random access procedures when there are multiple configurable numerologies for one carrier. In some embodiments, the random access numerology of the wireless device is configured using the system information block. In other embodiments, the random access numerology used by the wireless device is determined implicitly based on the detection of one or more synchronization signals {Claims 49-74}.

Tang (US 20190199407 A1) discloses a method and device for transmitting a signal. The method comprises: a first device determining, according to a base parameter set and/or an operating frequency band used to transmit signals, the number of wave beams used to transmit the signals, or determining a number of the transmitted signals N, where N is a positive integer; and the first device transmitting, according to the number of wave beams or the number of the transmitted signals N, the signals with a second device. The method and device of the embodiment of the invention can flexibly determine, according to a transmission characteristic between a terminal device and a network, the number of wave beams used to transmit signals, or determine the number of the transmitted signals, thereby obtaining better beamforming gain.{Figs.3-5}.

Xue (US 20180124744 A1) discloses a communication method and system for converging a 5th-generation (5G) communication system for supporting higher data rates beyond a 4th-generation (4G) system with a technology for Internet of Things (IoT) is provided. The present disclosure may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart car, connected car, health care, digital education, smart retail, security and safety services. The method for obtaining numerology information by a user equipment (UE) includes detecting synchronization signals, obtaining first numerology information for the synchronization signals, decoding a physical broadcast channel (PBCH) based on the first numerology information, obtaining second numerology information for a physical downlink control channel (PDCCH) according to a result of the decoding, and receiving control information on the PDCCH based on the second numerology information {Figs.6-7, 14-15, 22}.

Siomina (WO 2018083629 A1) discloses a method in a first radio node for performing measurements in a communication network is provided. The method comprises: performing a first amount of measurements on a first signal based on a first numerology; and performing a second amount of measurements on a second signal based on a second numerology; wherein performing the first and second amounts of measurements is based on a relation between the first and second amounts of measurements. The first radio node for carrying this method is also provided. The first radio node could be a wireless device, for example {Figs.7-8, 13-14}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464